              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                     Plaintiff,
                                                 Case No. 17-CR-167-2-JPS
 v.

 DERRICK L. HARRIS,
                                                                  ORDER
                     Defendant.


1.    INTRODUCTION

      On October 3, 2017, Derrick Harris (“Defendant”), along with three

codefendants, was initially charged by the grand jury with multiple

offenses stemming from an August 8, 2017 confrontation with a

government witness in an unrelated criminal prosecution. Specifically,

Defendant was charged with conspiracy to engage in conduct causing

damage to the person and property of the witness; attempting to kill the

witness; and use of a firearm during and in relation to the commission of a

crime of violence—all in retaliation for the witness having provided

information to a law enforcement officer related to the commission of

criminal offenses involving controlled substances. (Docket #1).

       As for the more serious charge of attempting to kill the witness, it

became apparent during attenuated pretrial proceedings that the

government would be unable to support its theory of the case with

admissible, corroborating forensic evidence. Thus, it came as no surprise

that on May 22, 2018, the prosecutors returned to the grand jury to secure a

superseding indictment which simply charged Defendant with one count

of witness intimidation and one count of unlawful use of a firearm in



 Case 2:17-cr-00167-JPS Filed 10/06/20 Page 1 of 21 Document 228
furtherance of intimidation. (Docket #123). On February 12, 2019,

Defendant pleaded guilty to a single count of witness intimidation, and he

was sentenced on May 9, 2019. (Docket #193, #214).

       Following entry of judgment, Daniel Alexander (“Alexander”),

counsel for Defendant, filed a petition seeking approval of payment for

expert witness fees and expenses in the amount of $34,325.00—reduced

from the expert’s initial fee computation totaling more than $46,000.

(Docket #218). The fee petition was referred to the assigned magistrate

judge, who had earlier presided over pretrial motions. The magistrate judge

issued a report and recommendation finding that the requested fees and

expenses were excessive and should be reduced to $25,100.00. (Docket

#224). The matter is now before the Court for further review and a final

determination.

2.     STANDARD OF REVIEW

       2.1     Magistrate’s Report and Recommendation

       When reviewing a magistrate’s recommendation, this Court is

obliged to analyze de novo “those portions of the report or specified

proposed findings or recommendations to which objection is made.” 28

U.S.C. § 636(b)(1)(C). However, “[t]he district judge has jurisdiction over

the case at all times,” and the parties’ lack of objection “does not preclude

further review by the district judge, sua sponte[,]. . .under a de novo or any

other standard.” Thomas v. Arn, 474 U.S. 140, 154 (1985). The Court can

“accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1)(C). The

Court’s review encompasses both the magistrate’s legal analysis and factual

findings. Id.; see also Fed. R. Crim. P. 59(b).




                            Page 2 of 21
 Case 2:17-cr-00167-JPS Filed 10/06/20 Page 2 of 21 Document 228
       2.2     Expert Fees

       The Criminal Justice Act (“CJA”), 18 U.S.C. § 3006A, provides for the

representation of indigent defendants and includes provisions related to

the employment of experts. Counsel appointed under the CJA may request

permission to obtain expert or other services “necessary for adequate

representation” of their client. Id. § 3006A(e)(1). Guidelines appropriate to

the administration of the CJA and related statutes as adopted by the Judicial

Conference expanded the scope of the CJA to permit retained counsel to

use experts under the CJA in circumstances where the defendant is unable

to afford such services. Specifically, § 310.10.10 provides in relevant part:

       § 310.10.10 Overview

       (a) Investigative, expert, or other services necessary to
       adequate representation, as authorized by subsection (e) of
       the Criminal Justice Act (CJA) are available to persons who
       are eligible under the CJA, including persons who have
       retained counsel but who are found by the court to be
       financially unable to obtain the necessary services.

7 Guide to Judiciary Policy, Defender Services, pt. A, ch. 3, § 310.10.10(a) (2019).

       The guidelines also include parameters for CJA experts employed by

retained counsel, including compensation maximums. In this regard,

Section 310.20.10 provides, in relevant part:

       (a) With prior authorization, compensation for investigative,
       expert, and other services is limited to the amounts in the
       following table for CJA-compensable work performed on or
       after the effective date.




                            Page 3 of 21
 Case 2:17-cr-00167-JPS Filed 10/06/20 Page 3 of 21 Document 228
          § 310.20.10(a) Waivable Case Compensation Maximums for
          Investigative, Expert, and Other Services

              If services were                     The compensation
           performed between...                      maximum is...

          02/15/2019 to present                           $2,600
          01/01/16 to 02/14/2019                          $2,500
          05/27/10 to 12/31/15                            $2,400
          12/8/04 to 05/26/10                             $1,600
          11/14/86 to 12/7/04                             $1,000

          (b) The waivable case compensation maximum amounts apply
          per organization or individual, exclusive of reimbursement for
          expenses reasonably incurred, and per individual
          authorization to perform said service, except with regard to
          capital cases.

7 Guide to Judiciary Policy, Defender Services, pt. A, ch. 3, § 310.20.10(a) & (b)

(2019).

          Section 310.20.20, which addresses payment for authorized services

in excess of the compensation limit, provides in relevant part:

          § 310.20.20 Waiving the Case Compensation Maximums

          (a) Payment in excess of the case compensation limit for
          services authorized prior to the performance thereof may be
          made when certified by the court or U.S. magistrate judge and
          approved by the chief judge of the circuit (or an active or
          senior circuit judge to whom excess compensation approval
          authority has been delegated) as being necessary to provide
          fair compensation for services of an unusual character or
          duration.

          (b) If it can be anticipated that the compensation will exceed
          the statutory maximum, advance approval should be
          obtained from the court and the chief judge of the circuit (or
          the active or senior circuit judge to whom excess
          compensation approval authority has been delegated).



                            Page 4 of 21
 Case 2:17-cr-00167-JPS Filed 10/06/20 Page 4 of 21 Document 228
7 Guide to Judiciary Policy, Defender Services, pt. A, ch. 3, § 310.20.20(a) & (b)

(2019).

          Thus, in all cases, where the final compensation exceeds the

statutory maximum, the chief judge of the court of appeals must approve

the final amount. See 18 U.S.C. § 3006A(e); CJA Guidelines § 310.20.20; CJA

Form 21. In other words, a district court has no authority to unilaterally

approve a final compensation amount which is over the prescribed

maximum.

3.        RELEVANT FACTS AND PROCEDURAL HISTORY

          The uncontested relevant facts disclose that Defendant, a state

juvenile corrections officer in Illinois, traveled to Wisconsin to meet a co-

defendant, Jose Lazcon (“Lazcon”), whom he had earlier met online in

connection with a computerized gaming competition.

          Defendant was charged for his conduct which stems from an

altercation that occurred at a bar during which he, Lazcon, and others

initially pursued an individual who was an informant in an unrelated

criminal case in which Lazcon’s brother stood charged as a defendant.

When the confrontation escalated to an adjacent parking lot and the

informant began to drive away, Defendant retrieved his fully loaded

Taurus 40 caliber semi-automatic pistol from his vehicle and fired what was

later determined to be a single warning shot in the direction of the

informant’s vehicle, a 2006 maroon Chevrolet Impala. At the time

Defendant was initially charged, in October 2017, the government’s

evidence consisted of photos, one of which follows, depicting a horizontal

linear dent in the driver’s side rear passenger door of the informant’s

vehicle.




                            Page 5 of 21
 Case 2:17-cr-00167-JPS Filed 10/06/20 Page 5 of 21 Document 228
At that juncture, the government was unable to provide defense counsel

with any evidence tending to establish that a projectile (bullet) had actually

pierced or punctured the exterior surface of the door, much less any

report(s) of reliable forensic analysis, including metallurgical testing, to

establish that a bullet had actually struck the vehicle. Even more troubling,

the government did not even have the vehicle available for inspection. See

(Docket #51 at 1) (relaying that the vehicle had been repaired and thus, the

evidence had been destroyed). The charged conduct was based entirely on

photographic evidence.




                            Page 6 of 21
 Case 2:17-cr-00167-JPS Filed 10/06/20 Page 6 of 21 Document 228
       Ultimately, the government was actually able to locate the vehicle

which had been sold before being repaired. See (Docket #74 at 2). On

January 22, 2018—more than six months after the incident—the vehicle was

examined by an FBI physical scientist/forensic examiner. Following the

examination, which consisted of physical inspection and chemical testing,

the examiner issued a written report which included findings of no

evidence of bullet penetration or residue which would have otherwise

confirmed that the vehicle had actually been shot. Rather, there was merely

a dent in the passenger door on the driver’s side, as depicted in the photo.

       In late December 2017 (before learning the results of the

government’s forensic analysis), Defendant’s counsel sought the Court’s

approval to obtain the services of an expert under the CJA. Id. Defendant

sought an expert to challenge the government’s contention that Defendant’s

shot struck the informant’s vehicle. Accordingly, it would be expected that

Defendant’s expert would have specialized knowledge in firearms and

ballistics in anticipation of rendering an opinion that a bullet did not cause

the damage to the car based on the shape of the indentation, the trajectory

of the bullet, and any chemical/metallurgical residue left behind. See

(Docket #74 at 1–2). This motion would become the subject of further

supplemental filings in January and February 2018. (Docket #81, #97).

       Thereafter, the Court made indigency findings and issued an order

approving the services of an expert in accordance with the CJA and

applicable guidelines. The Court noted that although “testing of the alleged

bullet damage by the government has shown no trace of copper or lead on

the door. . . the government intends to call an expert witness who will opine

that the damage to the car door was caused by a bullet.” (Docket #108 at 1).

In light of the government’s proposed theory of the case, the Court


                            Page 7 of 21
 Case 2:17-cr-00167-JPS Filed 10/06/20 Page 7 of 21 Document 228
determined that an expert should be appointed, but added two limitations

to the approval, one of which—relevantly—was an authorization of

expenses up to $3,000.00. Id. The Court further instructed that “[a]ny

overages must be preapproved by the Court.” Id. at 2. These limitations

were also imposed on Dr. Stephen Batzer (“Batzer”), the successor expert

whose fee is the subject of this order. (Docket #131 at 2).

       With the benefit of 20/20 hindsight confirmation of these now known

facts, a more prudent advocate would have considered the state of the

government’s evidence as it existed when Defendant was charged in

October 2017—a car with no physical evidence of bullet penetration or

forensic evidence of bullet residue—and concluded that there was no need

for an expert, much less an expert report. Thus, an appropriate motion

would have been in order, either under Daubert or in limine, precluding the

need for expert testimony on the ground that there was nothing an expert

could add of relevance to the fact-finding process.

       Instead, Alexander submitted a motion to pre-approve $8,500.00 in

expert trial costs, explaining that the initial $3,000.00 cap set on Batzer’s

services did not include the expert’s anticipated fees for trial preparation,

trial, and related travel. (Docket #135 at 2–3). The Court deferred ruling on

this motion until the government’s Daubert challenges to Batzer’s

qualifications and findings were resolved, explaining that resolving the

Daubert challenges might well obviate the need to give further

consideration to such “significant” expert expenses. (Docket #137 at 2).

       After extensive Daubert briefing, the motion for trial expenses was

ultimately mooted by Defendant’s decision to enter into a plea agreement.

Subsequently, Batzer submitted an invoice to Alexander, who in turn

forwarded the fee request to the Court for payment. (Docket #218). The


                            Page 8 of 21
 Case 2:17-cr-00167-JPS Filed 10/06/20 Page 8 of 21 Document 228
amount requested—$34,325.00—is over eleven times the $3,000.00

compensation limit the Court, not only once, but twice, had originally

approved. (Docket #108, #120).

4.     ANALYSIS

       4.1     Expert Services Neither Approved nor Necessary

       At the risk of stating the obvious, a criminal defense attorney has an

inherent duty “to communicate with the proposed expert in order to ensure

that the expert understands what services are sought and the attorney

understands what services will be provided.” United States v. DuBois, No.

00-20027-JWL, 2001 WL 135841, at *1 (D. Kan. Feb. 8, 2001). If the expert’s

services are projected to cost more than the initially authorized amount,

defense counsel must seek court approval for the additional costs before the

additional services are rendered. See id.; 18 U.S.C. § 3006A(e)(3); see also

Instructions       for       CJA         Form        21,       available       at

https://www.uscourts.gov/forms/vouchers/authorization-and-voucher-

expert-and-other-services (“NOTE: Prior authorization from the presiding

judicial officer must be secured for all investigative, expert, or other services

where the total combined costs (excluding reimbursement for reasonable

expenses) will exceed the limitations set forth in § 310.20.30 of the CJA

Guidelines.”); see also CJA Form 21 (“Note: Prior authorization should be

obtained for services in excess of $800, excluding expenses.”).

       When seeking compensation above the initially approved fee,

counsel must present sufficient evidence that the services rendered were

“of an unusual character or duration” and “necessary to aid the court.”

DuBois, 2001 WL 135841, at *2; United States v. Alkaramla, 872 F.3d 532, 533

(7th Cir. 2017) (noting that the CJA caps expert fees “except in extraordinary

circumstances”); United States v. Napert, No. 94-5615, 1995 WL 627708, at


                            Page 9 of 21
 Case 2:17-cr-00167-JPS Filed 10/06/20 Page 9 of 21 Document 228
*1–2 (4th Cir. Oct. 25, 1995) (upholding a determination that an expert was

only entitled to $1,000.00 where the issues before the court were “not so

complex as to warrant a higher sum.”). When seeking retroactive approval

of compensation, defense counsel has the additional responsibility of

explaining why prior authorization was not practicable. See Alkaramla, 872

F.3d at 533; 18 U.S.C. § 3006A(e)(2)(B). Finally, as earlier referenced, any

amount over the statutory maximum must be approved by the chief judge

of the court of appeals. See 18 U.S.C. § 3006A(e); CJA Guidelines § 310.20.20.

       In this case, Alexander never sought the Court’s approval for

consultation with Batzer on the Daubert issues, which is where Batzer

explains that most of the costs were incurred. Without prior approval,

Batzer would have only been permitted to incur costs of up to $800.00. CJA

Guidelines § 310.20.30(a). In Alexander’s petition for costs, he erroneously

contended that “the Court stated that [Batzer’s] time would be reimbursed

following the hearing, provided he was allowed to testify.” (Docket #218 at

2). Alexander cites nothing to support this representation. In fact, in its

order deferring ruling on the motion for trial costs, the Court explained its

decision was “[b]ecause of the significant amount of taxpayer expense

involved in securing Batzer’s appearance at trial, and because resolution of

the government’s Daubert challenge may affect the need for that expense.”

(Docket #137 at 2).

       The magistrate observed that it was “unclear whether [Defendant]

sought prior approval for all of the overages,” perhaps assuming, albeit

erroneously, that Defendant “had pre-approval for Dr. Batzer’s work

associated with the Daubert motion” in light of the fact that the Court’s

order deferring ruling on the Daubert motion made “no distinction between

expenses for Dr. Batzer actually testifying at trial and the work it would


                           Page 10 of 21
Case 2:17-cr-00167-JPS Filed 10/06/20 Page 10 of 21 Document 228
take to determine whether Dr. Batzer was qualified to testify at trial.”

(Docket #224 at 6). But there is no record that Defendant ever sought prior

approval for these overages. Moreover, Defendant’s counsel grossly

misrepresented this Court’s order, which openly expressed concern for the

“significant amount of taxpayer expense,” and declined to approve costs of

$8,500.00 because—crucially—the Court supposed the Daubert challenge

might obviate those expenses. (Docket #137 at 2).

       Since counsel never requested prior approval for these overages, he

must not only demonstrate that these overages were necessary and unusual

in character, but that the services could not await prior authorization. CJA

Guidelines § 310.20.30(b); 18 U.S.C. § 3006A(e)(2)(B). Once again, the chief

judge of the circuit court of appeals would need to approve any amount

exceeding the statutory limit. Id.

       Alexander has not demonstrated that these services were even

necessary, much less unusual or urgent. In his own motion to approve

expert costs, he explained that the government’s expert “could cite no

instances in his career or any publications where copper and lead from a

bullet strike on sheet metal had simply washed off when exposed to the

elements.” (Docket #218 at 3). Alexander then referred to one of the

government’s proffered publications to support the contention that “the

reagent test was the only sure way to make the determination” that the

bullet had struck the car. Id. at 3. As explained above, the government did

not have a reagent test, or any other chemical evidence, to support its

conclusion that the bullet struck the car. Additionally, the photos of the

ostensible bullet mark on the car are wholly unpersuasive. In short, the

government had no evidence with which to prove their case beyond

reasonable doubt. And yet, counsel for Defendant believed that “Batzer’s


                           Page 11 of 21
Case 2:17-cr-00167-JPS Filed 10/06/20 Page 11 of 21 Document 228
work was absolutely key to convincing the government to drop the 924(c)

count.” Id. at 3. But Alexander has not demonstrated that Batzer’s testimony

in this case was ultimately even necessary, much less of unusual character

as to warrant additional expense, to say nothing of his failure to explain

why he could not have at least sought prior approval from the Court for

these expenses. Finally, there is no indication that the Chief Judge for the

Seventh Circuit Court of Appeals would even consider—much less

approve—such an extravagant, indeed outrageous, fee request.

       In the end, the facts of this case simply do not merit the requested

compensation. In his invoices, Batzer explains that “the vast majority of the

time and expense incurred within the US vs Harris case was for the

government initiated Daubert hearing and work required to rebut the

prosecutor’s allegation that [Defendant] shot the vehicle of the informant.”

(Docket #218-1 at 1) (emphasis in original). This mischaracterization of the

defense’s burden belies Alexander’s failure to communicate effectively

with his expert. The defendant had no obligation to rebut the government’s

evidence; he merely needed to cast reasonable doubt upon it. As explained

above, this should not have been a difficult or time-consuming pursuit since

the government’s evidence, although perhaps initially measuring up to a

probable cause standard, fell abysmally short when measured against the

beyond reasonable doubt standard required at trial. Instead, Alexander

charged Batzer with the all but impossible task of attempting to prove a

negative.

       In the end, the expert’s fees in this case may be best described as

nothing short of a runaway train with virtually no overarching concern in

the first instance as to whether the services of the expert were both

reasonable and necessary, much less appropriately accounted for the


                           Page 12 of 21
Case 2:17-cr-00167-JPS Filed 10/06/20 Page 12 of 21 Document 228
stewardship of limited taxpayer dollars. In other words, nothing to be

concerned about here–someone else is footing the bill.

       4.2    Propriety of Expert Testimony on Ballistics

       The fees in this case ballooned with Batzer’s involvement in the

Daubert briefing, which is symptomatic of a larger problem in the justice

system involving the admission of expert testimony. In federal courts,

expert testimony is admissible “if (a) the expert’s scientific, technical, or

other specialized knowledge will help the trier of fact to understand the

evidence or to determine a fact in issue; (b) the testimony is based on

sufficient facts or data; (c) the testimony is the product of reliable principles

and methods; and (d) the expert has reliably applied the principles and

methods to the facts of the case.” Fed. R. Evid. 702 (emphasis added). The

rule is not disjunctive; in order for expert testimony to be appropriate, all

four criteria must be fulfilled.

       In Daubert v. Merrell Dow Pharmaceuticals, Inc., the Supreme Court

instructed judges to serve in “a gatekeeping role” for expert witness

testimony and “assess[]. . .whether the reasoning or methodology

underlying the testimony is scientifically valid.” 509 U.S. 579, 592–93, 597

(1993). Daubert counsels that in assessing the reliability of the methods,

courts should consider whether a theory or technique is testable; the extent

to which it has been peer reviewed; whether it has a known or potential

error rate; whether it has standards that control its operation; and whether

the theory or technique is accepted within the scientific community.

Daubert, 509 U.S. at 593–94.

       Alexander sought to use Batzer as an expert on (1) the inclination of

the angle of the bullet; (2) the shape of the indentation on the car (i.e.,

whether a bullet caused the indentation); (3) a trace metals analysis of the


                           Page 13 of 21
Case 2:17-cr-00167-JPS Filed 10/06/20 Page 13 of 21 Document 228
vehicle; and (4) the defendant’s credibility. See (Docket #185 at 1–2). After a

deferential review of the magistrate’s decision pursuant to Federal Rule of

Criminal Procedure 59(a), the Court permitted Batzer to testify on the angle

of the bullet and the shape of the indentation on the car. Id. However, there

was precious little discussion before either the magistrate or this Court

about the relevant Daubert factors as they relate to the methodology behind

Batzer’s analyses—most of the parties’ briefing concerned Batzer’s

expertise and experience, as well as whether he accurately reconstructed

the alleged shooting scene. See (Docket #162 at 8–9, 11–13). Initially, this

Court    allowed   the   “shaky    but   admissible”    evidence,    with   the

understanding that it would be subject to “[v]igorous cross-examination,

presentation of contrary evidence, and careful instruction on the burden of

proof.” Daubert, 509 U.S. at 596; see also (Docket #185 at 4). But the fact that

Batzer apparently spent a significant amount of time defending his

testimony before the Daubert challenges amply suggests the testimony

warrants further scrutiny.

        In a recent order on the admissibility of expert testimony regarding

toolmark identification techniques, a District of Columbia trial judge levied

a scathing critique of federal courts’ wholesale abdication of their

gatekeeping duties when it comes to firearm and toolmark identification

expert testimony. See United States v. Martin Tibbs, Case No. 2016 CF1-19431

at 13–14 (D.C. Super. Ct. Sept. 5, 2019) (noting that “most[] courts resolved

the objection to firearms and toolmark identification testimony without

conducting any hearing at all” and observing that “no trial court has

entirely excluded firearms and toolmark evidence in its entirety.”). While

Tibbs and other courts to consider the propriety of toolmark identification

testimony have primarily done so in the context of matching bullets and


                           Page 14 of 21
Case 2:17-cr-00167-JPS Filed 10/06/20 Page 14 of 21 Document 228
cartridge casings to firearms, the inquiries into the methodologies behind

such toolmark identification are equally applicable to this case.

       Batzer’s testimony about the shape of the indentation in the car—

and the angle at which a bullet would have needed to strike it—constitutes

“toolmark identification,” which is “a discipline that is concerned with the

matching of a toolmark to the specific tool that made it.” United States v.

Otero, 849 F. Supp. 2d 425, 427 (D.N.J. 2012). “Forensic toolmark

identification rests on the notion that manufacturing processes leave behind

‘toolmarks’ when a hard object, the tool, comes into contact with the

relatively softer manufactured object.” Tibbs, 2016 CF1-19431 at 3 (citing

Nat’l Res. Council, Nat’l Academies, Strengthening Forensic Science in the

United States: A Path Forward 150 (2009)). An appropriate Daubert inquiry

into Batzer’s expert testimony should have probed not only his education

and qualifications, but also his methods for evaluating the deformation of

the sheet metal and identifying the source as a blunt object (particularly

since his methodology included “feeling the dent with the index finger.”).

(Docket #141-6 at 8). Instead, the discussion focused on whether Batzer had

relevant education and experience working with sheet metal, and whether

he reconstructed the shooting scene accurately. (Docket #166 at 90:10–24).

Regrettably, this entirely missed the mark, as it were.

       At one point during the Daubert hearing, Alexander referred to

Batzer’s analysis of the angle at which the bullet was shot as, “simply

trigonometry.” (Docket #166 at 92:23). But at no point in the hearing did

Batzer ever explain these trigonometric principles. Batzer’s expert report

comes closer to demonstrating the relevant calculations, see (Docket #141-6

at 5), but even here, there is something to be desired. Batzer explained that

he first estimated the angle of the indentation based on “photographic


                           Page 15 of 21
Case 2:17-cr-00167-JPS Filed 10/06/20 Page 15 of 21 Document 228
analysis,” then physically measured the door (after it had been recovered

six months after the incident occurred), then averaged the two

measurements to arrive at the indentation angle that he used in his

calculations. Id. at 4–5. Some of the Daubert factors apply here, and should

have been addressed: How does one analyze an angle of indentation via a

photograph? Is this a standard way to determine the angular inputs when

the actual value is unknown? What is the margin of error in Batzer’s

calculation? See Daubert, 509 U.S. at 592–93. It is entirely possible that

Batzer’s calculations were proper, but they are presented with a stunning

lack of quantitative rigor. Simply put–saying so does not make it so.

       Batzer’s indentation analysis is similarly bereft of technical

justification. Here, Batzer provides a photo of a bullet mark to a car to show

what a bullet mark actually looks like (unsurprisingly, is does not resemble

the mark on the maroon 2006 Impala). Batzer explains that he re-created the

bullet mark, then made a “careful viewing of th[e] dent,” and “fe[lt] the

dent with [his] index finger.” (Docket #141-6 at 8). This led Batzer to

conclude that “[t]he bullet dent is profoundly not like the indentation

impressed into the maroon 2006 Impala.” Id. In support of his conclusions,

Batzer explained that there are relevant discontinuities and asymmetries in

the dent’s texture, as well as paint residue marks from the bullet that were

not present on the maroon 2006 Impala. Id. at 9–10.

       At this point, the shortcomings should be obvious. When an expert

conducts a visual and tactile observation of a firearms mark, what is he

looking for? What are the standards that a toolmark identifier abides by

when examining a mark? What are the independent characteristics of a

bullet mark? In other words, what are the “objective criteria” that Batzer

applied, “which can be analyzed, debated, and critiqued”? Tibbs, 2016 CF1-


                           Page 16 of 21
Case 2:17-cr-00167-JPS Filed 10/06/20 Page 16 of 21 Document 228
19431 at 47. Batzer’s conclusions on this issue hearken one of the problems

with the expert testimony in Tibbs, where, in the absence of any “objective

yardstick to support or explicate the expert’s opinion,” the expert was “left

to rely on her own thoughts and conclusions based only on the vagaries of

her own training and experience.” Id. at 48.

       The extent of Batzer’s proffered testimony, assuming that it was

necessary in the first instance, should have focused on the characteristics of

a bullet mark on a car. He should have provided a bases for that knowledge

that was grounded in testable, objective, and generally accepted criteria. He

could have included photographs of bullet marks to illustrate these criteria.

This would have sufficiently provided the fact finder with the information

needed to conclude that, in this case, the mark on the informant’s vehicle

was not from a bullet. There was no need for multiple re-enactments. See

(Docket #166 at 23:15–16) (in which Batzer testified that “since I had a

Daubert challenge applied against me, I went and shot that car a number

more times to see if I could, you know, add to my knowledge base on that,

and all the bullet markings look qualitatively the same.”).

       Perhaps Defendant felt that the government’s unreasonable case

warranted an unreasonable defense strategy. The problem, though, is that

a large portion of Batzer’s astronomical fees are attributed to his role in

defending his testimony against the government’s Daubert challenges. With

a growing number of courts becoming more conscientious about the use of

toolmark identification testimony, it might have been a good use of time to

address some of the relevant concerns in the field. See e.g., United States v.

Romero-Lobato, 379 F. Supp. 3d 1111, 1116–18 (D. Nev. 2019) (critiquing the

reliability of an expert witness’s toolmark identification method, which was

promulgated by the Association of Firearm and Toolmark Examiners),


                           Page 17 of 21
Case 2:17-cr-00167-JPS Filed 10/06/20 Page 17 of 21 Document 228
United States v. Green, 405 F. Supp. 2d 104, 119–24 (D. Mass. 2005)

(explaining that an expert’s potentially biased review of toolmark evidence,

the lack of standards in the field, and the expert’s lack of error rate and

proficiency testing, warranted limitations on his testimony); United States v.

Glynn, 578 F. Supp. 2d 567, 570, 574 (S.D.N.Y. 2008) (noting that “ballistics

examination not only lacks the rigor of science but suffers from greater

uncertainty than many other kinds of forensic evidence” and subsequently

limiting an expert’s toolmark testimony). And yet, despite hours of bills,

the Court has virtually no basis upon which to conclude that Batzer’s

methods were reliable, much less of any help to a jury.

       4.3    Reasonableness of Fees

       If the foregoing concerns, standing alone, were not sufficient to

question Batzer’s fees, there is an equally troubling concern with regard to

the reasonableness of Batzer’s hourly rate. Of necessity, the Court takes the

opportunity to illustrate the higher-end range of fees contemplated for CJA

experts, in order to compare them with Batzer’s fee request.

       In December 2019, the Judicial Conference of the United States

Committee on Defender Services issued a memorandum increasing the

hourly rate ranges for service providers in CJA “mega cases.” The purpose

of these rate ranges is to “reduce service provider costs in potentially high-

cost CJA representations. . .[while] ensur[ing] the continued provision of

high-quality representation under the CJA.” See Memorandum from the

Judicial Conference Committee on Defender Services to the Judges and

Employees of the United States Court System (Dec. 10, 2019) (attached to




                           Page 18 of 21
Case 2:17-cr-00167-JPS Filed 10/06/20 Page 18 of 21 Document 228
this Order as “Exhibit A”).1 The Judicial Conference noted that service

providers on the higher end of the rate range—i.e., those who have

specialized skills or a mastery in a relevant area of science—would be

compensated at a rate of $125.00 per hour. Id. Nonetheless, the Judicial

Conference anticipated that “most service providers will be compensated

at the low end of the revised rates,” i.e., around $75.00 per hour. Id.

       Batzer’s hourly billing rate was $400.00 per hour. Leaving aside the

question of whether Batzer had specialized skill or mastery in a relevant

scientific area—his credentials were the subject of the government’s Daubert

challenge—the fact remains that his rate was many times above the rate

contemplated under the CJA for the most qualified experts in the most

complex cases. This case was not even close to a mega case, although it

certainly consumed an outrageous amount of time and resources that, in

the   Court’s   view,   were    wholly    unnecessary.     The   issues   were

straightforward, the evidentiary dispute was simple, and the case itself

could have been easily resolved had the defense held the government to its

burden of proof as opposed to having taken on the task of attempting to

prove a negative. Make no mistake, the fee request in this instance amply

underscores the wisdom of precisely why it is that the Judicial Conference

has taken great pains to establish guidelines for both attorney’s fees and

other services available to indigent defendants under the CJA.

       The Judicial Conference has encouraged district courts to use

discretion in expanding the rate ranges in certain circumstances, but this



       1For reference, a non-capital mega case occurs where attorney hours are
expected to exceed 300, or where the total case expenditures (for appointed
counsel and other services such as, for example expert services) are expected to
exceed an amount that is 300x the standard CJA attorney hourly rate. Id. n.1.


                           Page 19 of 21
Case 2:17-cr-00167-JPS Filed 10/06/20 Page 19 of 21 Document 228
case is so far from those circumstances that the issue barely warrants

attention much less serious consideration. In the interest of thoroughness,

however, the Court notes that those factors supporting an expansion in rate

range may include: (1) the “uniqueness of the service or service provider;”

(2) the provider’s “education, training, reputation, or specialization;” (3) the

availability of similar providers; (4) the “seriousness of the case;” (5) the

case’s time-sensitivity; (6) the “particular needs of the case or client;” and

(7) “other factors relevant to the circuit or district.” Id.

       These factors do not begin to support compensating Batzer at a rate

more than twice the highest rate contemplated for specialists in mega cases.

This would be true even if his testimony were useful. And when these

factors are considered in light of the facts of this case, it becomes clear just

how outrageously inappropriate Dr. Batzer’s fee request truly is.

5.     CONCLUSION

       The magistrate rightly concluded that some of Batzer’s invoices were

vague and over-stated. More important however, is the fact that the

analysis failed to consider that the Court’s approval was capped at

$3,000.00, and explicitly required Alexander to obtain written approval

from the Court before incurring any additional costs. See (Docket #131 at 2).

Alexander’s failure to do so ran afoul not only of the Court’s order, but of

Congress’s statutory limitations and applicable CJA guidelines as well.

Additionally, the recommendation before the Court did not meaningfully

address the necessity of the expert in preparing Daubert objections, and

whether his services were “of an unusual character or duration.” 18 U.S.C.

§ 3006A(a)(1), (e)(3). Finally, the magistrate failed to address the fact that,

when all is said and done before the district court, the Chief Circuit Judge

must authorize any payment over the statutory maximum—in this instance


                           Page 20 of 21
Case 2:17-cr-00167-JPS Filed 10/06/20 Page 20 of 21 Document 228
multiple times that statutory maximum. This is especially troublesome

because in retrospect, the underlying facts of this case go a long way to

suggest that the need for an expert might well have proven unnecessary,

particularly in the context of a trial before a jury.

       Accordingly,

       IT IS ORDERED that Defendant’s motion to approve expert

payment (Docket #218) be and the same is hereby GRANTED in part and

DENIED in part as stated in the terms of this Order;

       IT IS FURTHER ORDERED that Dr. Stephen Batzer be and the

same is hereby awarded a fee of $3,334.06 ($2,600.00 plus expenses of

$734.06) pursuant to 18 U.S.C. § 3006A(e); and

       IT IS FURTHER ORDERED that the magistrate judge’s report and

recommendation (Docket #224) be and the same is hereby OVERRULED in

part and ADOPTED in part as stated in the terms of this Order.

       Dated at Milwaukee, Wisconsin, this 6th day of October, 2020.

                                     BY THE COURT:




                                     J.P. Stadtmueller
                                     U.S. District Judge




                           Page 21 of 21
Case 2:17-cr-00167-JPS Filed 10/06/20 Page 21 of 21 Document 228
